Citation Nr: 1427007	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to September 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In September 2013, the case was remanded for additional development.  
.

FINDINGS OF FACT

A November 22, 2013 rating decision granted the Veteran service connection for posttraumatic stress disorder (PTSD); there is no longer any controversy in the matter for appellate consideration.


CONCLUSION OF LAW

The appeal seeking service connection for a variously diagnosed psychiatric disability must be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the disposition herein, the Board finds that any notice defect or assistance omission in this matter is harmless.

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 
38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

In September 2013, the Board reopened the Veteran's claim of entitlement to service connection for a variously diagnosed psychiatric disability.  The evidence of record showed psychiatric disabilities, including PTSD, adjustment disorder, and social anxiety.  The claim was remanded for additional development.  

On November 2013 VA examination, PTSD was diagnosed.  The examiner noted that the Veteran did not have more than one mental disorder and his psychiatric symptoms were encompassed in the PTSD diagnosis.  The examiner opined that the PTSD symptoms were most likely caused by the Veteran's active duty service.  

A November 2013 rating decision granted the Veteran service connection for rated 30 percent, effective August 5, 2008.  Accordingly  the claim on appeal has been granted, and the appeal has been rendered moot.  There is no controversy in the matter remaining for appellate consideration.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the Board does not have jurisdiction to review an appeal in the matter.


ORDER

The appeal seeking service connection for a variously diagnosed psychiatric disability is dismissed as moot.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


